The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received June 9, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 13-19 are withdrawn.  Claims 1-12, 20 are under consideration.

Priority:  This application claims benefit of provisional application 62/643879 filed March 16, 2018.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al. (US 20150369711; IDS 06.21.19, previously cited) in view of Salt Lake Metals (Solubility of Silver Compounds in Water data:  2 pages; previously cited) and Maksimov et al. (2014 Petroleum Chemistry 54(4):  283-287; previously cited).  Smart et al. disclose a method for preparing a solution comprising metabolites, comprising reacting a mixture comprising metabolites and an ionic liquid comprising an organic cation and anion (hexylmethylimidazolium chloride) with a fluorous compound comprising silver cations (HFE-7100, methoxy-perfluorobutane and a silver salt of bis((perfluorohexyl)sulfonyl)imide), where an insoluble silver salt (AgCl) is formed, precipitates as a solid, and removed, and a solution comprising metabolites is obtained (at least paragraphs 0259-0260).  Smart et al. disclose that the anion in the ionic liquid can be any suitable anion (at least paragraphs 0066, 0077), including phosphate-containing compounds.  Smart et al. do not explicitly that the anion is phosphate (or that the insoluble salt is silver phosphate) in the method for preparing a solution comprising metabolites.
Salt Lake Metals discloses silver salts and/or compounds are known, including silver chloride and silver phosphate.  It is disclosed that silver phosphate is insoluble and is less soluble than silver chloride.
Maksimov et al. disclose the ionic liquids hexylmethylimidazolium (HMIM) chloride and HMIM phosphate (p. 284).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method for preparing a solution comprising metabolites, comprising reacting a mixture comprising metabolites and an ionic liquid comprising a phosphate-containing anion with a fluorous compound comprising silver cations, and thereby separating the cation of the ionic liquid from the metabolites and obtaining a solution comprising the metabolites and a silver phosphate precipitate (instant claims 1-6, 9-11).  MPEP 2144.06 notes that it is obvious to substitute equivalents known for the same purpose.  One of ordinary skill would have reasonable motivation to substitute the HMIM phosphate of Maksimov et al. for the HMIM chloride ionic liquid in the method for preparing a solution comprising metabolites of Smart et al.  One of ordinary skill would have a reasonable expectation of success because Smart et al. disclose the ionic liquid HMIM can comprise any suitable anions, including phosphates, and one of ordinary skill would expect that the silver phosphate salt formed is also insoluble.
Regarding instant claim 2, as noted above, Smart et al. disclose removing the insoluble silver salt that is formed (at least paragraphs 0259-0260).  Therefore, it would be obvious that substitution of HMIM phosphate for HMIM chloride, as noted above, will produce an insoluble silver phosphate that is to be removed.
Regarding instant claims 3-6, as noted above, Smart et al. disclose that the anion in the ionic liquid can be any suitable anion (at least paragraphs 0066, 0077), including phosphate-containing compounds and Maksimov et al. disclose the ionic liquids hexylmethylimidazolium (HMIM) chloride and HMIM phosphate (p. 284).
Regarding instant claim 9, Smart et al. disclose the ionic liquid can comprise morpholine, pyrrolidine, or the like (at least paragraphs 0039, 0044, p. 7-8).
Regarding instant claim 10, as noted above, Smart et al. disclose the mixture comprises a fluorous oil (HFE-7100, methoxy-perfluorobutane) (at least paragraph 0259).
Regarding instant claim 11, Smart et al. disclose in certain embodiments, the fluorous compound has the formula IX (at least paragraph 0115), where M+ is silver (paragraph 0116), where formula IX of Smart et al. is the same as instant formula VII.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that the references establish that anions of chlorides and phosphate are not equivalent and certainly not for all purposes and a person of ordinary skill in the art would not be motivated make the proposed substitution with a reasonable expectation of success.
Applicants’ remarks are not persuasive.  
The instant specification discloses an ionic liquid is a salt in which counterions are poorly coordinated, and which results in the salts being in liquid form below 100° C (application publication paragraph 0078).  Suitable ionic liquids for the present methods contain at least one or more organic cations and at least one or more or anion counterions (application publication paragraph 0078).
As also noted by Applicants, Smart et al. disclose an ionic liquid is a salt in which counterions are poorly coordinated, and which results in the salts being in liquid form below 100° C (paragraph 0066).  Smart et al. disclose in some embodiments, the ionic salt includes an organic cation and an inorganic anion (paragraph 0066).
Therefore, Smart et al. disclose an ionic liquid comprising an organic cation and an anion counterion, which meets the definition of an ionic liquid as defined in the instant specification.
Smart et al. disclose in some embodiments, the ionic liquid includes an organic cation, the ionic liquid includes hexylmethylimidazolium (at least paragraph 0076).
	Smart et al. disclose a method for preparing a solution comprising metabolites, comprising reacting a mixture comprising metabolites and an ionic liquid comprising an organic cation and anion (hexylmethylimidazolium chloride) with a fluorous compound comprising silver cations (HFE-7100, methoxy-perfluorobutane and a silver salt of bis((perfluorohexyl)sulfonyl)imide), where an insoluble silver salt (AgCl) is formed, precipitates as a solid, and removed, and a solution comprising metabolites is obtained (at least paragraphs 0259-0260).  
	Smart et al. differ from the claimed invention by not explicitly reciting that the anion is phosphate (or that the insoluble salt is silver phosphate) in the method for preparing a solution comprising metabolites.
	However, as noted in the 103 rejection, Smart et al. disclose that the anion in the ionic liquid can be any suitable anion (at least paragraphs 0066, 0077), including phosphate-containing compounds.  Smart et al. is further cited with at least Maksimov et al., which disclose known ionic liquids include hexylmethylimidazolium (HMIM) chloride and HMIM phosphate (p. 284).
	Therefore, at the time of the invention, other ionic liquids, besides HMIM chloride, include HMIM phosphate, were known.
It is further known that silver phosphate is insoluble and is less soluble than silver chloride (Salt Lake Metals).
	As noted above, Smart et al. disclose the ionic liquid HMIM chloride in the method for preparing a solution comprising metabolites is in mixture with a fluorous compound comprising silver cations (HFE-7100, methoxy-perfluorobutane and a silver salt of bis((perfluorohexyl)sulfonyl)imide), where an insoluble silver salt (AgCl) is formed and precipitates as a solid (at least paragraphs 0259-0260).
MPEP 2144.06 notes that it is obvious to substitute equivalents known for the same purpose.  
One of ordinary skill would have reasonable motivation to substitute the HMIM phosphate of Maksimov et al. for the HMIM chloride ionic liquid in the method for preparing a solution comprising metabolites of Smart et al. to thereby arrive at the claimed invention.  One of ordinary skill would have a reasonable expectation of success because Smart et al. disclose the ionic liquid HMIM can comprise any suitable anions, including phosphates, and one of ordinary skill would expect that the silver phosphate salt formed is also insoluble.
Regarding Applicants’ remarks that Smart et al. do not teach an organic cation and a phosphate anion, the remarks are not persuasive for the reasons noted above.  As noted above, Smart et al. reasonably disclose an organic cation and an anion counterion.  The deficiency of Smart et al. to not explicitly teach a phosphate anion is remedied by at least Maksimov et al. for the reasons noted above.
Regarding Applicants’ remarks on the Silver Metal Salts reference, the remarks are not persuasive.  The Silver Metal Salts reference is not being relied upon to note that silver phosphate is equivalent to silver chloride.  The Silver Metal Salts reference is cited to note that silver phosphate, like silver chloride, is insoluble, and that silver phosphate is even less soluble than silver chloride.  Therefore, both the silver salts, silver phosphate and silver chloride are insoluble.
The 103 rejection is not arguing to substitute or incorporate the silver phosphate disclosed in the Silver Metal Salts reference for the silver chloride formed in the method of Smart et al., as asserted in Applicants’ remarks.
The 103 rejection argues that it would have been obvious to substitute or incorporate the HMIM phosphate of Maksimov et al. for the HMIM chloride ionic liquid in the method for preparing a solution comprising metabolites of Smart et al.; thereby, arriving at the claimed invention.  One of ordinary skill would have a reasonable expectation of success because Smart et al. disclose the ionic liquid HMIM can comprise any suitable anion, including phosphates, and one of ordinary skill would expect that the silver phosphate salt formed is also insoluble.
Regarding Applicants’ remarks on Maksimov et al., the remarks are not persuasive.  Maksimov et al. is not being relied upon for their method of using the ionic liquids.  In this instance, Maksimov et al. still disclose that HMIM chloride and HMIM phosphate are ionic liquids known in the art.
Regarding Applicants’ remarks that Maksimov et al. do not teach HMIM chloride and HMIM phosphate are equivalent for the same purpose, the remarks are not persuasive.  In this instance, Smart et al. disclose an ionic liquid is a salt in which counterions are poorly coordinated, and which results in the salts being in liquid form below 100° C (paragraph 0066).  Smart et al. disclose in some embodiments, the ionic salt includes an organic cation and an inorganic anion (paragraph 0066).  Smart et al. disclose an ionic liquid comprising an organic cation and anion, i.e. HMIM chloride.
The HMIM phosphate, like HMIM chloride, also comprises an organic cation and an anion.  Therefore, the prior art recognize that HMIM phosphate and HMIM chloride both function as ionic liquids.
Therefore, it would be obvious to one of ordinary skill that the ionic liquid HMIM phosphate can be used for the same purpose as the HMIM chloride in the method of Smart et al. because HMIM phosphate comprises an organic cation and an anion, and when incorporated into the method of Smart et al. would also form an insoluble silver salt, i.e. silver phosphate.
Regarding Applicants’ remarks that the claimed method preferentially precipitates non-metabolite silver phosphate salts without precipitating phosphate-containing metabolites, the remarks are not persuasive.  In this instance, the prior art provides motivation to incorporate the HMIM phosphate ionic liquid in the method of Smart et al. rather than the HMIM chloride because it is disclosed that the silver phosphate salt formed is less soluble than silver chloride.  Therefore, any additional properties and/or advantages recognized by Applicants would flow naturally from following the suggestion(s) of the prior art.  MPEP 2145.   
For at least these reasons, the 103 rejection is maintained.

Claims 1-6, 7-8, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al. (US 20150369711; IDS 06.21.19, previously cited) in view of Salt Lake Metals (Solubility of Silver Compounds in Water data:  2 pages; previously cited), Maksimov et al. (2014 Petroleum Chemistry 54(4):  283-287; previously cited), and Marchetti et al. (2012 Anal Chem 84:  7138-7145; previously cited).  The teachings of Smart et al., Salt Lake Metals, and Maksimov et al. over at least instant claims 1-6, 9-11 are noted above.
Smart et al. further disclose fluorous solid phase extraction can be performed if necessary to remove all traces of the silver(I)bis((perfluorohexyl)sulfonyl)imide (at least paragraph 0260).  The aqueous solution including the fluorous salt of the ionic liquid is contacted with a fluorous affinity material; after the fluorous salt is removed, the remaining material may be referred to as an aqueous eluate (at least paragraphs 0134-0136); the aqueous eluate may be analyzed using any convenient methods (at least paragraph 0137).
Marchetti et al. disclose fluorous affinity chromatography for adsorbing perfluorinated alkylated substances, where it is disclosed water/acetonitrile mixtures, to which formic acid has been added, were employed as mobile phases (at least p. 7138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate water/acetonitrile, formic acid as suggested in Marchetti et al. to the mixture comprising metabolites, an ionic liquid hexylmethylimidazolium phosphate, HFE-7100 (methoxy-perfluorobutane) and a silver salt of bis((perfluorohexyl)sulfonyl)imide) of Smart et al. and Maksimov et al. noted above (instant claims 7-9).  The motivation to do so is given by Smart et al., which disclose contacting the aqueous mixture with a fluorous affinity material to remove a fluorous salt.  One of ordinary skill would have a reasonable expectation of success because solutions and/or solvents for fluorous affinity materials were known in the art.

Reply:  Applicants’ remarks are not persuasive.  The reasons for maintaining Smart et al., Maksimov et al., and the Salt Lake Metals reference are the same as noted above.
Regarding Applicants’ remarks on Marchetti et al., the remarks are not persuasive.  Marchetti et al. is being relied upon for the fluorous affinity chromatography conditions known in the prior art.  As noted above, Smart et al. also disclose contacting the aqueous mixture with a fluorous affinity material to remove a fluorous salt.

Claims 1-6, 7-8, 9-11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al. (US 20150369711; IDS 06.21.19, previously cited) in view of Salt Lake Metals (Solubility of Silver Compounds in Water data:  2 pages; previously cited), Maksimov et al. (2014 Petroleum Chemistry 54(4):  283-287; previously cited), Marchetti et al. (2012 Anal Chem 84:  7138-7145; previously cited), and Go et al. (2007 Journal of Proteome Research 6:  1492-1499; previously cited).  The teachings of Smart et al., Salt Lake Metals, Maksimov et al., and Marchetti et al. over at least instant claims 1-6, 7-8, 9-11 are noted above.
Smart et al. disclose methods of the present disclosure may further include separating the target compounds ( e.g., metabolites) extracted from the biological sample cells from the ionic liquid, such as for example by microextraction (at least paragraph 0161); ionic liquids are suitable for denaturing proteins and have been used for the extraction of small molecules and
DNA; using an ionic liquid, the entire cellular contents of a biological sample can be solubilized and denatured (paragraph 0163); in some embodiments, the method includes combining
an ionic liquid with a sample and removing the protein and/or lipid from the sample to produce an aqueous sample (paragraph 0165).  As noted above, Smart et al. also disclose the aqueous solution including the fluorous salt of the ionic liquid is contacted with a fluorous affinity material; after the fluorous salt is removed, the remaining material may be referred to as an aqueous eluate (at least paragraphs 0134-0136).
	The teachings of Marchetti et al. are noted above.  Marchetti et al. disclose fluorous affinity arises by strong noncovalent interactions between highly fluorinated or perfluorinated chemical moieties.  It has been demonstrated that tagging an organic substrate with a short perfluoroalkyl moiety enables the selective separation of the tagged species from other mixture components by solid phase extraction over fluorous-functionalized silica gel (p. 7139).  Marchetti et al. also disclose fluorous affinity techniques have been introduced to metabolomics for probing small molecules (p. 7139).
	Go et al. disclose fluorous chromatographic separation of amino acids for analysis (p. 1492-1493).  Go et al. disclose reacting the amino acids at pH 3.0 with the fluorous compound (p. 1493).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further remove or separate a hydrolyzed fluorous compound from the metabolite solution of Smart et al. and Maksimov et al., extract the metabolite solution comprising the hydrolyzed fluorous compound with a fluorous solvent in the presence of an acid thereby lowering the pH of the solution as suggested by Go et al., thereby obtaining a solution comprising metabolites and protonated fluorous compounds and further separating the fluorous compounds from the aqueous solution (instant claim 12).  The motivation to do so is given by the prior art, which disclose fluorous chromatographic separation of fluorous compounds can be achieved in the presence of an acid at a low pH.

Reply:  Applicants’ remarks are not persuasive.  The reasons for maintaining Smart et al., Maksimov et al., and the Salt Lake Metals reference are the same as noted above.
Regarding Applicants’ remarks on Go et al., the remarks are not persuasive.  Go et al. is being relied upon for the fluorous chromatographic separation of amino acids for analysis known in the prior art.  Smart et al. disclose separating the metabolites extracted from the biological sample from the ionic liquid  (paragraph 0161).  Smart et al. also disclose the aqueous solution including the fluorous salt of the ionic liquid is contacted with a fluorous affinity material; after the fluorous salt is removed, the remaining material may be referred to as an aqueous eluate (at least paragraphs 0134-0136).  Marchetti et al. also disclose fluorous affinity techniques have been introduced to metabolomics for probing small molecules (p. 7139).

Claims 1-6, 9-11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smart et al. (US 20150369711; IDS 06.21.19, previously cited) in view of Salt Lake Metals (Solubility of Silver Compounds in Water data:  2 pages; previously cited), Maksimov et al. (2014 Petroleum Chemistry 54(4):  283-287; previously cited), and Liu (US 20160348055; previously cited).  The teachings of Smart et al., Salt Lake Metals, and Maksimov et al. over at least instant claims 1-6, 9-11 are noted above.
  Smart et al. disclose the method and system described may be used to analyze analytes of interest in any of a variety of different samples, including metabolites in cellular sample, proteins in proteomics samples, and lipids in biological samples (at least paragraph 0176).  Cellular samples of interest can be from cultured cells (at least paragraph 0177).  Smart et al. disclose in some embodiments a cell suspension is filtered to separate culture media and extra-cellular components from the cell mass; the filtered cells are lysed in an ionic liquid; passage through a spin column having a resin; and reacting the mixture comprising metabolites and an ionic liquid comprising an anion with a fluorous compound comprising silver cations (HFE-7100, methoxy-perfluorobutane and a silver salt of bis((perfluorohexyl)sulfonyl)imide) (at least paragraphs 0259, 0260, p. 24 examples 3-4).  Smart et al. also disclose kits for practicing the method and system, where the kits include containers, filters; the various components of the kits are in separate containers, including a plurality of containers (at least paragraph 0173).
Liu discloses a cell culture device comprising at least two chambers separated by a semi-permeable membrane, where the chambers support cell culture growth (at least paragraph 0025-0029).  It is possible to choose the pore-size of the semi-permeable membrane based on the actual needs in production; allowing small molecule materials to pass through instead of the cultured supporting cells (at least paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cell culture teachings of Liu with at least Smart et al. to arrive at the claimed method further comprising the steps of:  growing cells in a container comprising at least two chambers with a filter bottom, wherein the cells are adhered to the filter bottom of the first chamber, filtering the cells to remove growth media, lysing the cells with an ionic liquid to obtain a mixture comprising metabolites and an ionic liquid, further filtering the mixture comprising metabolites and ionic liquid through the filter bottom, collecting the mixture comprising metabolites and ionic liquid in the second chamber, and reacting the mixture comprising metabolites and an ionic liquid comprising an anion with a fluorous compound comprising silver cations (HFE-7100, methoxy-perfluorobutane and a silver salt of bis((perfluorohexyl)sulfonyl)imide) as noted in Smart et al. and Maksimov et al. above (instant claim 20).  The motivation to do so is given by the prior art.  Smart et al. disclose the method and system described may be used to analyze analytes of interest in any of a variety of different samples, including metabolites in cellular sample, proteins in proteomics samples, and lipids in biological samples, where the samples can be obtained from cultured cells.  Smart et al. further disclose separating the culture media from the cultured cells or cell suspension by filters, lysing the cells with ionic liquid, further separating the mixture comprising metabolites and ionic liquid from the lysed cells.  Liu discloses a cell culture device comprising at least two chambers separated by a filter membrane, allowing small molecule materials to pass through instead of the cultured supporting cells.  Therefore, it would have been obvious to one of ordinary skill that the cell culture container disclosed in Liu reasonably comprise the claimed cell culture features and can be incorporated in the method and system for analyzing analytes of interest in cellular samples of Smart et al. because the cell culture container of Liu reasonably comprises the features and elements for practicing the method and system of Smart et al.  It would have been further obvious to arrive at any of the claimed features of the claimed container for cell culture in view of the prior art by routine optimization and/or design choice by placement of cell culture containers, devices, filters, membranes, etc. to obtain the desired materials for analysis because all of the claimed features for obtaining a cellular sample are reasonably disclosed by the prior art and Smart et al. disclose analytes of interest in any of a variety of different samples, including metabolites in cellular sample, for analysis.

Reply:  Applicants’ remarks are not persuasive.  The reasons for maintaining Smart et al., Maksimov et al., and the Salt Lake Metals reference are the same as noted above.
Regarding Applicants’ remarks on Liu, the remarks are not persuasive.  Liu is being relied upon for cell culture teachings known in the art.  Smart et al. disclose in some embodiments a cell suspension is filtered to separate culture media and extra-cellular components from the cell mass; the filtered cells are lysed in an ionic liquid; passage through a spin column having a resin; and reacting the mixture comprising metabolites and an ionic liquid comprising an anion with a fluorous compound comprising silver cations (HFE-7100, methoxy-perfluorobutane and a silver salt of bis((perfluorohexyl)sulfonyl)imide) (at least paragraphs 0259, 0260, p. 24 examples 3-4).

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656